Citation Nr: 0607543	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from March to October 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran does not possess the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. 
§ 3.353(a) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that a mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).

Based upon a June 2000 report of VA Aid and Attendance or 
Housebound examination, which noted that the veteran managed 
his benefit payments but recommended a tutor due to his 
mental condition, the RO proposed a finding of incompetency 
within a September 2000 rating decision.  

The June 2000 examination report noted that the veteran was 
81 years of age, has been in a nursing home for eleven years, 
has total loss of vision in the left eye, poor vision in the 
right eye, has suffered three coronary artery bypass grafts 
and cerebrovascular accident, has non-insulin dependent 
diabetes mellitus, high blood pressure, chronic insomnia, 
myocardial infarction, angina pectoris, and he is shown to 
need supervision and is partially dependent on the assistance 
of another person to tend to his activities of daily living.  

By letter dated in October 2000, the veteran was notified of 
the proposed finding of incompetence as well as of his right 
to submit any evidence, information or statement which will 
present his side of the case.  VA has received no response 
from the veteran with respect to this notification.  

By a December 2000 rating decision, the June 2000 proposed 
finding of incompetence was effectuated and the veteran was 
found incompetent to handle disbursement of VA funds.

The veteran's notice of disagreement with this decision was 
received in January 2001.

An October 2001 report of VA examination for determination of 
incompetency notes that the veteran is not in receipt of VA 
treatment and recommends that the veteran undergo a field 
investigation because the examiner is unable to provide the 
requested opinion.

Although the recommended field examination was requested in 
Puerto Rico and New York, such examination could not be 
completed because the field examiner was unable to locate the 
veteran.  

The veteran's May 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, notes that a field survey was not 
performed and requests that such development be accomplished.  

The veteran did undergo a VA examination for mental disorders 
in October 2004.  The examination report notes the veteran's 
medical history and reflects that he needs total care.  
Specifically, it is noted that the veteran complains of an 
inability to walk or sleep and he is incontinent for urine 
and feces.  It is noted that, having been in receipt of 
psychiatric hospitalization on many occasions, the veteran 
has a longstanding history of impairment of his thought 
processes or communications.  The examiner concluded that the 
veteran is unable to take care of himself.  The diagnosis was 
schizophrenia, chronic, undifferentiated type and a Global 
Assessment of Functioning (GAF) of 30 was assigned.  

In this regard, it is noted that GAF scores are a scale 
reflecting the "psychological, social, and occupational  
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 21-30 is indicated when "[b]ehavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.

Based upon the evidence of record, the Board finds the 
veteran does not possess the consistent mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.  Specifically, a 
June 2000 VA examinater recommended a tutor due to the 
veteran's mental condition and a October 2004 VA examiner 
concluded that the veteran is unable to take care of himself.  
Additionally, the veteran's GAF score of 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations, serious impairment in communication or 
judgment, or inability to function in almost all areas.  
Coupled with the VA examination findings, this is persuasive 
evidence that the veteran is unable to manage his own funds.  
The Board finds that the medical evidence is clear and 
convincing and leaves no doubt as to this veteran's 
incompetency.

In this regard, it is noted that the veteran's accredited 
representative has provided argument in support of VA's 
finding of incompetency with respect to the veteran.  
Specifically, the July 2005 Informal Hearing Presentation 
notes that the veteran would like to have his competency 
status change in order to disburse his monthly VA checks; 
however, based on the October 2004 VA examination findings, 
the representative concluded that the evidence of record does 
not support a change in competency.  

The Board acknowledges the veteran's sincere belief that he 
is competent to handle his own VA funds.  However, mere 
contentions of the veteran, no matter how well meaning, 
without supporting medical evidence, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to determine whether he 
is competent.

The Board finds the medical evidence of incompetency to be 
clear, convincing, and against a finding that the veteran is 
competent for VA disbursement purposes.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
It does not appear that the changes to VA's duties noted in 
these laws and regulations are applicable to the current 
claim.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (the 
expanded duties to notify and assist are not applicable to 
cases involving waiver of recovery of overpayment claims as 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by the 
codified regulations noted above)).  Similarly, the statute 
at issue in this matter is not found in Chapter 51.  

In any event, the RO provided the appellant with regulations 
in the September 2000 rating decision and in the October 2000 
letter which proposed the finding of incompetency, the 
December 2000 and February 2001 rating decisions which 
effectuated this proposal, the September 2001 and September 
2003 letters which notified the veteran of his rights and 
attempted to explain the basis for the denial of his claim, 
and the April 2003 and November 2004 supplemental statements 
of the case.  As such, any notice requirements, to the extent 
applicable, have been met.

With regard to the development of this claim, it is noted 
that this determination is based on medical evidence provided 
by three VA examinations.  VA has attempted field 
examinations on two occasions.  The Board finds that a field 
examination is not warranted in this case as the VA 
examinations obtained provide a great deal of highly 
probative medical information that fully provides a basis to 
decide this case on the merits at this time.  Further medical 
information is not required.  Accordingly, the Board finds 
that appellate review, at this juncture, is appropriate. 

ORDER

The appeal is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


